United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1204
                        ___________________________

                                Pimenio Vela Herrera

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Tammy Mowry, in their individual capacity; Monte Hovik, in their individual capacity

                      lllllllllllllllllllll Defendants - Appellees

                     Jesse Robins, in their individual capacity

                             lllllllllllllllllllll Defendant

Jerod Hahn, Deputy, in their individual capacity; J. D. Sutphen; Jeremy Brungard,
                           in their individual capacity

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: September 3, 2015
                            Filed: September 10, 2015
                                  [Unpublished]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________
PER CURIAM.

      Pimenio Herrera appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action involving claims that defendants
used excessive force and violated his constitutional rights, by assaulting him and
transporting him unclothed between detention facilities. Following careful review,
we affirm for the reasons stated by the district court, see 8th Cir. R. 47B, and we grant
appellees’ motions to strike an affidavit Herrera filed for the first time on appeal.
                       ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-